EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Victor Kernus on 17 February 2022.

The application has been amended as follows: 

Claims 1-17 (Cancelled)  
  
18. (Currently amended) A system for promoting trust of a passenger not actively aware of vehicle operation for use in conjunction with a hand held personal electronic device of the passenger 
a first sensor structured to detect an operational status of the vehicle; and 
a processor operably coupled to the first sensor; 
wherein the processor is structured to wirelessly communicate with the hand held personal electronic device including a display and control the hand held personal electronic device of the passenger to provide information about the operational status of the vehicle including anticipated forces on the vehicle and activities outside of the vehicle to the passenger not actively aware of vehicle operation, and 
of the passenger to show a graphic around an outer periphery of the display and control one of color, intensity, and apparent motion of the graphic to provide a visual representation of an object proximate to the vehicle based on the driving environment detected by the second sensor to build trust in autonomous vehicle operation with the passenger not actively aware of the vehicle operation.  

19. (Currently amended) The system of claim 18, wherein the processor is structured to control the display of the hand held personal electronic device of the passenger to show a graphic around an outer periphery of the display; and the processor is structured to control the color, the intensity, or the apparent motion of the graphic to provide a visual representation of an anticipated force on the passenger.  

20. (Cancelled) P048380-US-NPPage 2 of 5Application Serial No: 16/389,349 In Reply to Office Action dated: November 2, 2021  

21. (Currently amended) The system of claim 18, wherein the processor is structured to control a sound system coupled to the hand held personal electronic device of the passenger and adjust pitch, volume, or apparent origin of an output of the sound system to provide information about the operational status of the vehicle to further promote trust in vehicle operation with the passenger not actively aware of the vehicle operation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Please refer to the notice of allowance mailed on 4 February 2022 for reason for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662